 



EXHIBIT 10.2
February 18, 2008
Chris Black, Chief Financial Officer
American Commercial Lines, Inc.
1701 East Market Street
Jeffersonville, IN 47130-4717
Dear Mr. Black:
As we discussed, you have advised us that you intend to resign your employment
following the February 22, 2008 expiration of your employment agreement with ACL
dated as of February 22, 2005 (the “Employment Agreement”). Accordingly, to
facilitate a smooth transition, we have agreed as follows:

  •   You will continue to serve as the Senior Vice President and Chief
Financial Officer (“CFO”) of ACL until February 29, 2008, at which time you will
resign as the CFO of ACL. You acknowledge that the Employment Agreement will
expire by its terms on February 22, 2008 and that nothing in this letter will be
deemed to constitute a renewal of the Employment Agreement. You further
acknowledge that the events surrounding your entering into this letter agreement
do not constitute a “termination without cause” or a termination by you “for
good reason” as defined in the Employment Agreement and that you will not be
entitled to any of the benefits described in Section 5.2 of the Employment
Agreement (other than payment for benefits accrued but unpaid prior to your
resignation). From March 1, 2008 through April 30, 2008, you will provide
consulting services to ACL on an as needed and as requested basis to assist ACL
in implementing a successful transition of the duties of CFO to your successor
or any interim CFO. You will perform such other reasonable duties as may be
directed by the Chief Executive Officer of ACL. Your obligation to provide
consulting services to ACL shall consist primarily of making yourself reasonably
available, as ACL may reasonably request, to respond to questions and confer
with ACL’s officers or other designated representatives on work transition
matters. Following the close of business on April 30, 2008, your consulting
services will be concluded unless mutually agreed in writing by the parties
hereto.     •   From the effective date of this letter agreement until the close
of business on April 30, 2008, you will continue to receive your annual base
salary, at the level in effect on the date hereof.     •   Following the
termination of your employment on February 29, 2008, any of your unvested equity
awards will immediately terminate. You will be entitled to exercise any of your
then vested stock options for the periods set forth in the applicable stock
option award agreement.     •   Following your termination from employment on
February 29, 2008 provided that you timely elect health care continuation
coverage pursuant to COBRA, ACL will reimburse you up to $1,100 a month for the
cost of your COBRA coverage for the duration of the term of this agreement. You
understand that the payments attributable to continuation of medical coverage
are subject to taxation at ordinary income rates.     •   Your continued receipt
of base salary and your COBRA reimbursement from March 1, 2008 through April 30,
2008 is contingent on your executing, and not revoking, the form of release
attached hereto as Exhibit A within 30 days of your termination of employment.
Your first base salary and COBRA reimbursement following the expiration of the
revocation period will be cumulative of all base salary payments and COBRA
reimbursements you would have received following your termination of employment
if there were not a requirement to execute and not revoke the form of release
attached as Exhibit A.     •   ACL will allow you to transfer the ACL issued
cell phone number used by you during your employment to a personal cell phone
account at your expense. ACL will also forward any personal correspondence,
letters, or requests to you during your consulting period.

 



--------------------------------------------------------------------------------



 



Please indicate your acceptance of the terms and conditions of this letter
agreement by signing in the space provided below and returning directly to me.
In addition, please execute the release contained in Exhibit A and return it to
me.
Regards,
/s/ Clayton Yeutter
Clayton Yeutter
Chairman of the Board of Directors
I accept the terms and conditions of this letter agreement.
/s/ Christopher A. Black                      
Christopher A. Black
Date: February 18, 2008

 



--------------------------------------------------------------------------------



 



Exhibit A
RELEASE AND WAIVER OF EMPLOYMENT AND
TERMINATION OF EMPLOYMENT CLAIMS
     This Release and Waiver of Employment and Termination of Employment Claims
(hereinafter the “Release”) is made and entered into by Christopher Black
(hereinafter the “Employee”), in favor of American Commercial Lines Inc, a
Delaware corporation with a business address of 1701 East Market Street,
Jeffersonville, Indiana 47131 and all parent, related, affiliated and subsidiary
companies, and each of their respective and collective predecessors, successors,
employees, officers, directors, interest holders, representatives, assigns,
agents, insurers and employee benefit programs and the trustees, administrators,
fiduciaries and insurers of such benefit programs (collectively, the “Company”).
.3 RECITALS
1. Employee’s active employment with the Company will end on February 29, 2008.
2. Employee has reviewed this Release and these materials and desires to waive
certain claims or potential claims Employee may have against the Company and
certain other entities in order to receive benefits under the terms of the
letter agreement between Employee and the Company dated February 18, 2008 (the
“Letter Agreement”).
3. The Company and Employee desire to fully and finally settle all issues and
disputes, if any, between them.
     NOW, THEREFORE, in recognition of the foregoing, and in exchange for the
good and valuable consideration provided herein, the receipt and sufficiency of
which is hereby acknowledged, Employee and the Company hereby agree as follows:
1. Conclusion of Employment
     (a) Employee’s active employment with the Company will end on February 29,
2008 (hereinafter the “Separation Date”). Employee promises that within seven
days after the Separation Date, Employee returned or will return to the Company
all files, records, credit cards, keys, computers or any other Company property
which is in Employee’s possession or control.
     (b) Employee acknowledges and agrees that the covenants contained in
Section 7 of that certain Employment Agreement dated as of February 22, 2005
(the “Employment Agreement”) shall survive the termination of the Employee’s
employment for the periods set forth therein.
     (c) Employee understands and acknowledges that this Release and the
benefits being offered pursuant to the terms of the Letter Agreement are not
part of a group severance plan or arrangement.
2. Payments to Employee
     (a) The Company agrees to pay Employee, payments described in the Letter
Agreement (the “Severance Payments”). Such Severance Payments shall be provided
to Employee once this Release has become irrevocable.
     (b) As additional consideration, specifically for the release of age
discrimination claims potentially arising under the Age Discrimination in
Employment Act, the Company will pay Employee amounts that are above and beyond
any amounts that Employee is otherwise entitled to pursuant to the Employment
Agreement or other Company policies (this amount is referred to herein as
“Additional Consideration”). The Additional Consideration is part of the
Severance Payments payable to Employee pursuant to Section 2(a) of this Release
and any other benefits being provided under the terms of this Release (Severance
Payments and Additional Consideration are sometimes referred to collectively as
“Separation Pay”).
     (c) Payment of benefits conditioned on the signature of this Release by
Employee will commence within fourteen (14) days of the date that this Release
becomes irrevocable under Section 4 of this Release.
     (d) Employee understands and acknowledges that the Company will deduct from
Separation Pay withholding taxes and other deductions that the Company is
required by law to deduct from payments to employees.
     (e) Employee understands and acknowledges that the Separation Pay and other
consideration given by the Company to Employee, and in exchange for this
Release, is more than the Company is required to pay under its normal policies
and procedures.

 



--------------------------------------------------------------------------------



 



     (f) Employee further understands and acknowledges that the Additional
Consideration given by the Company in exchange for the release of age
discrimination claims potentially arising under the Age Discrimination in
Employment Act, is more than the Company is required to pay under the Employment
Agreement and the Company’s normal policies and procedures and is in addition to
what the Company is required to pay under the terms of its policies and
procedures.
3. Complete Release
     (a) In consideration of the payments and benefits received hereunder,
except for claims challenging the validity of this Release, Employee agrees
forever to release, discharge, and covenant not to sue the Company, its past,
present, or future parent companies (direct or indirect), subsidiaries, and/or
other affiliates, and any and all of their past and present directors, officers,
shareholders, interest holders, employees, attorneys, and other agents and
representatives, and any employee benefit plans in which Employee is or has been
a participant by virtue of employment with the Company, and the trustees,
administrators, fiduciaries and insurers of such benefit plans from any and all
claims, debts, demands, accounts, judgments, rights, causes of action, claims
for equitable relief, damages, costs, charges, complaints, obligations,
promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character (including attorneys’
fees and costs), whether in law or equity, known or unknown, asserted or
unasserted, suspected or unsuspected, which Employee may currently have against
such entities, including, without limitation, any and all claims arising out of
Employee’s employment with the Company or the termination thereof, the design or
administration of any employee benefit program, claims to severance or similar
benefits under any program, policy, or procedure of the Company other than the
payments recited in the Letter Agreement, and any and all other claims arising
under federal, state, or local laws relating to employment, including without
limitation claims of wrongful discharge, breach of express or implied contract,
fraud, misrepresentation, defamation, or liability in tort, claims of any kind
that may be brought in any court or administrative agency, and claims arising
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act (29 U.S.C. §§ 621 et seq.), the Americans with Disabilities Act,
the Fair Labor Standards Act, the Employee Retirement Income Security Act, the
Family and Medical Leave Act, the National Labor Relations Act, the Railway
Labor Act, and similar state or local statutes, ordinances, and regulations;
provided, however, this Release does not release or affect, or constitute a
waiver of, (i) any rights of Employee under the Letter Agreement, (ii) any right
Employee may have with respect to any vested benefits under any of the Company’s
employee retirement, pension, retirement savings and/or welfare benefit plans,
(iii) any rights Employee may have to exercise options that have vested as of
February 29, 2008 in accordance with the terms of the applicable stock option
award agreements, (iv) any rights Employee may have for indemnification or
insurance coverage relating in any way to Employee’s service as an officer,
employee and/or representative of the Company, or (v) any claims based on any
actions or events occurring after Employee’s execution of this Release.
     (b) This release and waiver by Employee is on behalf of Employee,
Employee’s spouse (if any), child or children (if any), and heirs,
beneficiaries, devisees, executors, administrators, attorneys, personal
representatives, successors and assigns.
4. Release of Age Discrimination Claims; Encouragement to Consult with Attorney;
Period for Review.
     (a) Release of Age Discrimination Claims. Employee understands and agrees
that this document includes a release of claims arising under the Age
Discrimination in Employment Act and that Employee does not waive rights or
claims that may arise after the date the waiver is executed. Employee
understands and acknowledges that Employee will have up to forty-five (45) days
to review and consider this Release. Employee further understands and
acknowledges that Employee may use as much or all of this 45-day period as
Employee wishes before signing, and that Employee has done so.
     (b) Additional Consideration. Employee again understands and acknowledges
that Employee is receiving Additional Consideration from the Company in exchange
for the release of age discrimination claims potentially arising under the Age
Discrimination in Employment Act (as outlined above). Employee further
understands and acknowledges that the Additional Consideration given to Employee
by the Company in exchange for the release of age discrimination claims
potentially arising under the Age Discrimination in Employment Act is more than
the Company is required to pay under the Employment Agreement and the Company’s
normal policies and procedures and is in addition to what the Company is
required to pay under its normal policies and procedures.
     (c) Encouragement to Consult with Attorney. Employee understands and
acknowledges that this is a legal document and that Employee is hereby advised
to consult with an attorney prior to executing this Release. By signing below,
Employee warrants that Employee has had the opportunity to consult with an
attorney prior to any execution of this Release, and to be fully and fairly
advised by that legal counsel as to the terms of this Release.
     (d) Period for Review. Employee understands that Employee has seven
(7) days after signing this Release to revoke it by notice in writing delivered
to AMERICAN COMMERCIAL LINES LLC; ATTN: Senior Vice President Legal and
Administration; 1701 Market Street, Jeffersonville, Indiana 47131-0610. This
Release shall be binding, effective, and enforceable upon the expiration of this
seven-day revocation period without such revocation being received, but not
before such time. Employee understands and agrees that benefit payments
contingent upon the execution of this Release will not be made prior to the
expiration of this seven-day revocation period. Payment of Separation Pay or
other monetary benefits conditioned on the execution of this Release will be
made within fourteen (14) days of the expiration of the seven-day revocation
period.

 



--------------------------------------------------------------------------------



 



5. No Future Lawsuits
     By signing this Release, Employee promises never to file or pursue a claim,
lawsuit or any other complaint or charge asserting any of the claims, complaints
or charges that are released in this Release.
6. Non-Admission of Liability.
     Employee understands and agrees that the Company’s willingness to make
payments and pay benefits to him or her under this Release is not an admission
of liability, or obligation to provide such consideration in the absence of
Employee signing this Release.
7. Non-Release of Future Claims
     This Release does not waive or release any rights or claims that Employee
may have under the Age Discrimination in Employment Act which may arise after
the later of the date Employee signs this Release, or the Separation Date.
8. Repayment of Benefits Based on Subsequent Assertion of Claim; Indemnification
for Costs Incurred by The Company; No Limitation on Covenant Not To Sue
     (a) Repayment of Benefits Based on Subsequent Assertion of Claim. Employee
understands and agrees that Employee may not pursue any claim, lawsuit, or other
charge or complaint asserting any of the claims, complaints or charges that are
released in this Release. Employee further understands and agrees that if
Employee should breach this covenant not to sue, and if a Court should, for any
reason, find Employee’s release of claims, as set forth in this Release, void,
voidable, imperfect, or incomplete in any respect, Employee may be liable for
the repayment of some or all of the Separation Pay and the value of any other
benefits Employee received pursuant to the terms of this Release. Statutes of
limitations will run on all claims without regard to Employee’s execution of
this Release. In addition, if Employee breaches his or her covenant not to sue,
as set forth in Section 5, Employee shall forfeit all right to future benefits,
if any.
     (b) Indemnification for Costs Incurred by the Company. Employee
acknowledges and agrees that if Employee breaks his or her covenant not to sue
or promise not to assert claims against the Company in the future, by filing a
claim, lawsuit or other complaint asserting any of the claims, complaints or
charges that are released in this Release, and a Court finds Employee’s actions
to be in breach of the terms of this Release, Employee will pay the Company’s
costs and reasonable attorneys’ fees in defending such claim, lawsuit, or other
complaint.
     (c) No Limitation on Covenant Not to Sue. Nothing in this Section shall be
construed to limit Employee’s covenant not to sue or promise not to assert
claims, as set forth above.
9. Subsequent Reemployment with The Company or Any Affiliated Company
     An eligible employee who accepts Separation Pay and who subsequently
applies for and/or accepts employment with the Company or any company affiliated
with the Company forfeits any remaining unpaid Separation Pay. If Employee has
been paid a number of Separation Pay weeks greater than the number of weeks of
actual unemployment, Employee shall be obligated to repay the difference to the
Company as a condition as a condition of reemployment with the Company or
affiliated company. To the extent the Company decides to waive this provision,
which it may or may not elect to do, in its sole discretion, this provision may
only be waived in writing duly signed by the Senior Vice President — Human
Resources of the Company or similarly designated officer.
10. Governing Law
     This Release shall be governed and construed in all respects in accordance
with the laws of the State of Indiana without regard to the conflict of laws
provisions contained therein.
11. Severability and Consequences of Invalid Terms
     Except as otherwise specified herein, if any portion of this Release is
found void or unenforceable for any reason by any Court, the Court should
enforce all portions of this Release to the maximum extent which would have been
enforceable in the original Release. If such portion cannot be modified to be
enforceable, the unenforceable portion will be severed from the remaining
portions of this Release, which shall otherwise remain in full force and effect;
provided, however, that the release provision set forth in Section 3 above is a
material term of this Release and, if such provision is found to be invalid or
unenforceable, for any reason, then the remainder of this Release shall be
enforceable at the Company’s sole discretion.
12. Entire Agreement

 



--------------------------------------------------------------------------------



 



     This Release contains the entire agreement between the Company and Employee
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and understandings in connection
therewith. The Company has made no promises to Employee other than those set
forth in this Release. It is not necessary that the Company sign this Release
for it to become binding upon the Company and Employee. It shall be binding on
the Company when it becomes irrevocable pursuant to Section 4 above.
     PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF KNOWN AND
UNKNOWN CLAIMS.
     BY SIGNING BELOW, I ACKNOWLEDGE THAT I HAVE READ THIS RELEASE; THAT I
UNDERSTAND IT; AND THAT I AM ENTERING INTO IT VOLUNTARILY AND OF MY OWN FREE
WILL, WITHOUT ANY UNDUE DURESS, INTIMIDATION OR COERCION.
     IN WITNESS WHEREOF, and intending to be legally bound hereby, Employee has
executed this Release after fully reading and understanding its terms.

         
 
  EMPLOYEE    
 
       
 
    /s/ Christopher A. Black
 
Signature      
 
    Christopher A. Black
 
   
 
  Printed Name    
 
       
 
  Dated:      February 18, 2008                        

WITNESS:
/s/ Frances Sarreela                    
Checks and subsequent correspondence should be sent to:
[Address on file with the Company]
Please note that checks and subsequent correspondence may be sent via certified
mail, return receipt requested. It will be Employee’s responsibility that the
address provided remains current and up-to-date and has at that address an
individual authorized and able to receive such correspondence and checks.

 